TherapeuticsMD, Inc. MD POS AM Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in this Post-Effective Amendment No.1 to Registration Statement (No.333-185156) on Form S-1 (the “Registration Statement”) of TherapeuticsMD, Inc. (the “Company”) of our reports dated March 11, 2013 and March 27, 2012 relating to our audits of the financial statements, as of December31, 2012 and 2011 and for each of the two years in the period ended December31, 2012 and of internal control over financial reporting as of December31, 2012, which appear s in the Annual Report on Form 10-K of the Company for the year ended December31, 2012. We also consent to the reference to our firm under the caption “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey October 8, 2013
